Citation Nr: 1802819	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  10-44 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable rating for right inguinal hernia repair with residual scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from June 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In February 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

FINDING OF FACT

Throughout the entire period on appeal, the Veteran's postsurgical right inguinal hernia has been non-recurrent and asymptomatic without need of a belt for support; whereas, his symptoms of pain and swelling in the inguinal region are associated with a non-service connected scrotal hydrocoele.


CONCLUSION OF LAW

The criteria for a compensable rating for a right inguinal hernia have not been met or more nearly approximated at any time during the rating period on appeal. 38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7338 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1 (2017). Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2017).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2017). Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994). However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.

A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 38 C.F.R. § 3.102 (2017); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Post-operative right inguinal hernia repair with residual scar

The Veteran's post-operative right inguinal hernia with residual scar, is currently rated as noncompensable, 0 percent since June 26, 2006 under 38 C.F.R. § 4.114, Diagnostic Code 7338 (2017).

Under Diagnostic Code 7338, a noncompensable evaluation is appropriate if the hernia is small, reducible, or without true hernia protrusion, or where it is not operated, but remediable. A 10 percent evaluation is warranted if a hernia is postoperative recurrent, readily reducible and well-supported by truss or belt. A 30 percent evaluation is warranted for a small, postoperative recurrent hernia, or unoperated irremediable hernia that is not well-supported by truss, or not readily reducible. A maximum schedular evaluation of 60 percent is warranted for a large, postoperative recurrent hernia that is not well-supported under ordinary conditions and not readily reducible, when it is considered inoperable.

At a February 2017 hearing before the undersigned VLJ, the Veteran testified that he developed a hernia during basic training in 1966. See February 2017 Transcript. The Veteran underwent surgery to repair a right inguinal hernia. He testified that his scrotal sac fills with fluid causing him pain. He described the pain as an intermittent sharp pain that makes it difficult to sit in a comfortable position.

At the hearing, the Veteran's representative argued that the fluid in the Veteran's inguinal area, diagnosed as a seroma, was caused by his in-service inguinal hernia surgery. Id. He noted that there were no records of the surgery in the Veteran's service treatment records and argued 30 in about 1000 cases cause a build-up of fluid at the surgical site.

While the Veteran is certainly permitted to report symptoms of pain that he has experienced in his inguinal region, he lacks the necessary education, training, and experience to offer a medical diagnosis or to provide an etiology opinion on the condition. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran's service treatment records reveal that he underwent a right inguinal hernioplasty. Prognosis was considered excellent for the procedure. There was no mention as to whether a mesh was used for the procedure. The Veteran's separation examination revealed that no inguinal hernia was present on discharge. A 6-inch right inguinal scar was noted.

The Veteran has been afforded several VA examinations for his inguinal hernia disability. See November 2009, March 2011, January 2017, and June 2017  Compensation and Pension Examinations. He was diagnosed with a historical inguinal hernia which was surgically repaired in 1966. All of the examinations found that the Veteran did not present with a current hernia. The post-surgical scar was measured at approximately 11 centimeters by 0.5 centimeters and appeared slightly elevated with normal color, without limited range of motion, history of skin breakdown, inflammation or keloid formation, did not adhere to underlying tissue and was flexible. The Veteran's bowel sounds were considered normal with no abdominal pain on palpation, with no masses notes, and the abdomen soft on palpation. The examiners noted the Veteran's reports of sharp pain, by history, which occurred 3 to 4 times per year. The Veteran did not require a supporting belt for his inguinal area.

While the issue is not on appeal, the Board notes that the Veteran was denied service connection for a bilateral hydrocoele and left varicocele determining it was not incurred in service or caused secondary to the Veteran's inguinal hernia surgery. An April 2011 ultrasound diagnosed the bilateral hydrocoele; however, there remains no medical evidence that it is in any way associated with the Veteran's inguinal hernia surgery.

In order for a compensable award, the evidence must reflect postoperative recurrent hernia or an un-operated irremediable hernia. 38 C.F.R. § 4.114, DC 7338. While the Veteran's hernia is postoperative, following the 1966 surgery, it has not been recurrent since that time, nor has there been any evidence of a current hernia at any time during the period on appeal. The Board recognizes that the Veteran suffers from pain in the right inguinal region; however, the medical evidence points to his symptoms of pain being associated with a non-service connected hydrocoele, confirmed by ultrasound, which was found to be unrelated to his post-operative right inguinal hernia repair. As such, a compensable rating for the Veteran's right inguinal disability is not warranted.


ORDER

Entitlement to a compensable rating for post-operative right inguinal hernia repair with residual scar is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


